Citation Nr: 1235756	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to February 1968 and from October 1969 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In his May 2009 substantive appeal, the Veteran requested a hearing before at a local VA office before a member or members of the Board.  After being scheduled and notified of a hearing in December 2009, the Veteran informed the RO, ina December 2009 correspondence, of his request to cancel his scheduled hearing.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to clarify the private audiogram results from December 2006.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset during service and is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran contends that he suffers from bilateral hearing loss.  Specifically, the Veteran reported that this condition was the result of noise exposure to reciprocating and turbo prop engines, ground handling equipment, and gas turbine and diesel engines with no hearing protection during active duty.  

Service treatment reports are absent for any complaint of, or treatment for, hearing loss.  A separation report of medical examination from the Veteran's first period of active service, dated January 1968, indicated a normal clinical evaluation of the Veteran's ears.  Audiometric testing performed at that time revealed normal hearing acuity, bilaterally.  Similarly, a separation report of medical examination from the Veteran's second period of active service, dated September 1979, indicated a normal clinical evaluation of the Veteran's ears.  In addition, audiometric testing performed at that time revealed normal hearing acuity, bilaterally.  

These records, overall, provide probative evidence against the Veteran's claim as they tend to show no bilateral hearing loss during active service.

Importantly, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the current bilateral hearing loss was caused by this noise exposure many years ago.

In May 2007, the Veteran submitted a private audiogram coupled with a letter from his treating hearing professional, "W.J."  The letter from W.J. indicated that the Veteran's hearing had been tested in December 2006 and offered the following:

[The Veteran's] testing indicates a sensorineural hearing loss to both ears.  More likely than not Mr. [redacted] developed his bilateral sensorineural hearing loss as a result of the continuous loud noise and concussion of the taking off and landing of jet aircraft and other aircraft while on active military duty in the US Navy.  Please be advised, [the Veteran] worked on the ground crew as a mechanic and most of the time he was working right next to the run way while the aircrafts were taking off and landing.  Also, please be advised, [the Veteran] was an aircraft mechanic and many times the engines were running and RMP's were revved up while he was working on the engines to do trouble shooting to see if he could hear any problems with the engine.

With respect to the audiometric results, which were originally submitted in graphical rather than numerical format, the Board remanded those results, in a February 2011 Remand, for clarification of the results by obtaining them in numerical format.  While the audiometric results from December 2006 were not included in numerical formal, pursuant to the Remand, the Veteran's hearing acuity was again tested in April 2011 by W.J. and those results, in numerical format, were submitted in April 2011, discussed below.

The Veteran was afforded a VA audiology examination in September 2007.  The VA examiner noted her review of the Veteran's claims file, including relevant service treatment reports and private treatment reports.  The auditory thresholds upon examination did not establish a hearing loss disability for VA purposes as at least three measurements were not greater than 26 decibels, bilaterally, and speech recognition scores were 96 bilaterally.

Regardless, the examiner opined, "hearing loss and tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma, injury, disease, or event during his military service."  The examiner further stated, "[t]he rationale for this opinion is that hearing thresholds were established within normal hearing limits by audiogram for both ears at the time of his separation from the military service.  Hearing loss resulting from noise exposure would be recognizable at the time of the noise exposure and there is no clinical research suggesting that hearing loss would progress when removed from the source of the noise."  Importantly, the VA examiner did not offer an opinion as to the etiology of the Veteran's hearing loss and instead, simply concluded that his hearing loss was not related to his active service.

According to the April 2011 private audiometric results, the Veteran's left ear hearing acuity was measured, in decibels, at 35, 45, 50, 50, and 55 at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  In the right ear, the Veteran's hearing acuity was measured, in decibels, at 20, 30, 30, 25, and 30 at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  As such, the Veteran has a bilateral hearing loss disability for VA compensation purposes.

Here, the record contains two medical opinions (one unfavorable and one favorable) which address whether the Veteran's current hearing loss is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and finds the medical opinion of W.J. to be more probative then that of the September 2007 VA examiner.

While the VA examiner ultimately opined that the Veteran's noise exposure in service did not cause his current hearing loss, the Board finds her rationale for this conclusion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Indeed, while the VA examiner noted acoustic trauma in-service and the private opinion in favor of the Veteran's claim, her rationale was at least partially based upon her review of the Veteran's service treatment records, which revealed no complaints of hearing loss in service and normal whisper tests and audiometric results throughout service and upon separation.

The Board finds W.J.'s conclusions to be more persuasive, especially in light of the VA examiner's inability to provide the etiology of the Veteran's hearing loss and her reliance on the lack of treatment or complaints in service to provide a negative opinion.

The Veteran has also reported the type of noise he was exposed to in service, including reciprocating and turbo prop engines, ground handling equipment, and gas turbine and diesel engines.  In addition, the Veteran indicated that he did not wear hearing protection.  Post-service, he reported that he was not exposed to loud noise as he used a helmet when riding motorcycles and was exposed to mechanic shop noise but consistently used hearing protection at those times.  Recreationally, and ostensibly not often, he also used power tools with inconsistent use of hearing protection.  

In this case, the Board finds the Veteran competent to report his symptoms of hearing loss.  Layno, 6 Vet. App. at 469.  Further, the Board finds that the Veteran is competent to provide a credible opinion regarding his noise exposure during service and lack of significant noise exposure since service as it is a first-hand account, unfiltered by any other individual.

The Board has reviewed all of the evidence and finds that the Veteran was exposed to reciprocating and turbo prop engines, ground handling equipment, and gas turbine and diesel engines as evidenced by his DD 214, revealing his military occupational specialty as an aircraft mechanic.  The Veteran provided a detailed history of his post-service employment and recreational activities showing the lack of exposure to dangerous noise levels, which the Board finds credible.

Weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The nature and extent of the Veteran's bilateral hearing loss are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
ORDER


Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


